DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed August 16, 2022 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed June 7, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, the limitation “wherein the peaks on the first side of the sintered cathode are positioned and enveloped within the voids such that the peaks are not exposed” in lines 8-9 is subject matter which was not described in the specification, particularly noting that FIGs. 17 & 18 show the peaks exposed.

In regards to claim 2, the limitation “wherein the peaks on the second side of the sintered cathode are positioned and enveloped within the voids such that the peaks are not exposed” in lines 3-5 is subject matter which was not described in the specification, particularly noting that FIGs. 17 & 18 show the peaks exposed.

In regards to claim 10, the limitation “wherein the peaks on the first side of the sintered cathode are positioned and enveloped within the voids such that the peaks are not exposed” in lines 7-8 is subject matter which was not described in the specification, particularly noting that FIGs. 17 & 18 show the peaks exposed.

In regards to claim 11, the limitation “wherein the peaks on the second side of the sintered cathode are positioned and enveloped within the voids such that the peaks are not exposed” in lines 3-4 is subject matter which was not described in the specification, particularly noting that FIGs. 17 & 18 show the peaks exposed.

Dependent claims not directly named are rejected for being dependent upon a claim failing to comply with the written description requirement.
Appropriate correction and clarification is required. No new matter should be added.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5414588 – FIG. 3

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848                                                                                                                                                                                                        
/David M Sinclair/Primary Examiner, Art Unit 2848